Citation Nr: 1227701	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was subsequently transferred to the RO in St. Louis, Missouri.  In December 2009, the Veteran was afforded an RO hearing.  A transcript of that hearing is associated with the claims file.  The Board remanded this issue for further development in September 2010.

Further, the issues of service connection for right ear hearing loss and tinnitus were also on appeal and remanded by the Board.  However, a subsequent rating decision in June 2011 granted service connection for these disabilities.  Thus, as this was a full grant of the benefits sought on appeal, these issues are no longer in appellate status. 


FINDING OF FACT

In a July 2012 statement to the Board, the Veteran stated that he no longer wished to pursue an appeal on the issue of entitlement to service connection for left ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran, in a written statement submitted to the Board in July 2012, withdrew his appeal as to the issue of entitlement to service connection for left ear hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to service connection for left ear hearing loss, is dismissed.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


